      Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 1 of 17




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

Standing Rock Sioux Tribe,

              Plaintiff,

and
                                                  Civil No. 1:16-cv-01534-JEB
Cheyenne River Sioux Tribe,                     (Consolidated with 1:16-cv-01796
                                                       and 1:17-cv-00267)
              Plaintiff-Intervenor,

       vs.

U.S. Army Corps of Engineers,

              Defendant-Cross-
              Defendant,

and

Dakota Access, LLP,

              Defendant-Intervenor-
              Cross-Claimant.



              AMICUS BRIEF OF THE STATE OF NORTH DAKOTA
                IN SUPPORT OF DEFENDANTS AND OPPOSING
             PLAINTIFFS’ MOTION FOR PERMANENT INJUNCTION

                                      Wayne Stenehjem
                             Attorney General of North Dakota
                                   Matthew A. Sagsveen
                                      Solicitor General
                             OFFICE OF THE ATTORNEY GENERAL
                                    500 North 9th Street
                                 Bismarck, ND 58501-4509
                                        701-328-3640
                           Attorneys for the State of North Dakota
       Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 2 of 17




                       CORPORATE DISCLOSURE STATEMENT

      The State of North Dakota is a state government, not a corporation, and

therefore no corporate disclosure statement is required under LCvR 7(o)(5) or Fed. R.

App. P. 29(a)(4)(A).
            Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 3 of 17




                                                TABLE OF CONTENTS

                                                                                                                             Page(s)

Table of Authorities .............................................................................................................. ii

Statement of Amicus Curiae and Introduction .................................................................. 1

Argument .............................................................................................................................. 2

I.        Shutting Down DAPL Would Cause Immediate, Severe Harm To
          North Dakota, Third Parties, And The Public Interest..................................... 2

          A.         North Dakota Citizens Will Suffer Immediate And Severe
                     Harms From Reduced Tax Revenue ........................................................ 2

          B.         Innocent Third Parties Will Suffer Immediate And Severe
                     Harms ....................................................................................................... 7

II.       These Definite Harms Far Outweigh Any Speculative Harm To
          Plaintiffs ............................................................................................................ 11

Conclusion .................................................................................................................... 13




                                                                   i
             Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 4 of 17




                                                        TABLE OF AUTHORITIES


Cases                                                                                                                                   Page(s)

Henke v. Dep’t of the Interior,
     842 F. Supp. 2d 54 (D.D.C. 2012) ..................................................................... 11

Winter v. Nat. Res. Def. Council, Inc.,
     555 U.S. 7 (2008) ................................................................................................. 2


Statutes

LCvR 7(o)(1) ................................................................................................................... 1


Other:

Fed. judge orders Dakota Access Pipeline shut down, Bismarck Tribune
(July 6, 2020)................................................................................................................ 11

News Release, PSC Approves Permit for Dakota Access Pipeline Pump
Station in Emmons Cty., N.D. Pub. Serv. Comm’n (Feb. 19, 2020)...................... 12-13

N.D. Legislative Council, Oil & Gas Tax Revenues Monthly Update
(Oct. 2020) ....................................................................................................................................... 5

N.D. Office of Mgmt. & Budget, Legislative Appropriations 2019-2021
Biennium, 2 (2019) ........................................................................................................ 6

N.D. State Water Comm’n, Today’s Missouri River: A N.D. Perspective
(2011) ............................................................................................................................ 12

N.D. State Water Comm’n, A Reference Guide to N.D. Waters
(2014) ............................................................................................................................ 12

N.D. Water Comm’n & State Eng’r, Missouri River Basin and James
River Basin ............................................................................................................................... 11-12




                                                                         ii
        Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 5 of 17




              STATEMENT OF AMICUS CURIAE AND INTRODUCTION

       The State of North Dakota (the “State” or “North Dakota”) submits its third

amicus brief before this Court in support of the United States Army Corps of

Engineers (the “Corps”) and Dakota Access, LLC (“Dakota Access”).1 The Court

should deny Plaintiffs’ Motion for a Permanent Injunction.        Shutting down the

Dakota Access Pipeline (“DAPL”) would cause significant and immediate irreparable

harm to the State and its citizens. It would result in literally billions of dollars in

losses to North Dakota’s oil industry and cause drastic reductions in North Dakota’s

tax revenue. Budgets for State programs critical to the well-being of North Dakotans

would be slashed, impairing the State and its residents. Further, thousands of North

Dakotans would lose employment that DAPL makes possible. The State’s economy,

and its economic recovery, would be stymied so long as DAPL remains idle. Rather

than dismiss these definite, negative consequences, this Court should carefully weigh

them against the entirely speculative potential harm of a spill or leak posited by

Plaintiffs.   Because the harm to North Dakota and other third-parties vastly

outweighs the speculative harm to Plaintiffs, the factors of harm to others and the

public interest weigh sharply against an injunction.        This Court should deny

Plaintiffs’ motion.




1The State of North Dakota is authorized by LCvR 7(o)(1) to file an amicus brief
without consent of the parties and without leave of Court.


                                          1
        Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 6 of 17




                                      ARGUMENT

       Injunctive relief is an “extraordinary remedy” and Plaintiffs do not meet the

necessary requirements to obtain it. Winter v. Nat. Res. Def. Council, Inc., 555 U.S.

7, 22 (2008). The standard for a permanent injunction requires a movant to show (1)

actual success on the merits; (2) that they are “likely to suffer irreparable harm”

absent injunctive relief; (3) that the balance of equities tips in their favor; and (4) that

an injunction is in the public interest. Id. at 20. The State’s brief focuses on the latter

two requirements. For the reasons set forth below, the balance of the equities are

sharply against the Plaintiffs’ and a shutdown would not be in the public interest.

Taking DAPL offline will harm thousands of North Dakota citizens through the

reduction of oil and gas tax revenues that fund critical government services. And

independent from cuts to tax revenue, innocent third parties that have reasonably

relied on DAPL’s availability would be harmed if DAPL is shutdown.                   These

immediate, severe and definite harms outweigh the speculative harms that form the

basis of Plaintiffs’ request. Thus, the Court should rule in favor of the Corps and

Dakota Access.

I.     Shutting Down DAPL Would Cause Immediate, Severe Harm To North Dakota, Third
       Parties, And The Public Interest

       A.     North Dakota Citizens Will Suffer Immediate And Severe Harms From
              Reduced Tax Revenue.

       As previously explained, North Dakota is a small state in terms of population

and overall economic output, and it relies extensively on oil and gas production to

support its economy. In fact, North Dakota ranks 48th in population size and 46th

for gross domestic product, but 2nd in oil and gas production in the United States.


                                             2
       Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 7 of 17




ECF Nos. 504-1 (“First Morrissette Decl.”), ¶ 4; 537-2 (“Second Morrissette Decl.”),

¶ 4. Because there is limited in-state capacity to refine oil, continued oil production

in the State depends on reasonable methods of transporting crude oil produced in-

state to out-of-state refining facilities.     First Morrissette Decl., ¶ 9.       The

transportation of crude oil by pipeline is the most cost-effective method of

transporting crude oil in North Dakota, and DAPL transports approximately 40% of

the crude oil produced in North Dakota. Id.; see also Second Morrissette Decl., ¶ 5.

Without DAPL to transport oil out-of-state, in-state oil production will be severely

compromised, hampering the State’s economy.

      Taking DAPL offline will result in serious harm to North Dakota’s citizens.

Ex. A, Third Declaration of Joe Morrissette, Jr. (“Third Morrissette Decl.”), ¶ 7. As

explained previously, North Dakota’s economy is extremely dependent on revenues

from the extraction and production of oil and natural gas. Id.; ECF Nos. 504 (“North

Dakota Amicus Br.”), at 6; First Morrissette Decl., ¶ 9; 537 (“North Dakota Reply

Amicus Br.”), at 5-7; Second Morrissette Decl., ¶ 6. The State derives twenty percent

of general fund revenues directly from oil and gas taxes, and almost fifty percent of

general fund revenues from sources closely tied to, and dependent upon, oil and gas

extraction and production. See Third Morrissette Decl., ¶ 7; North Dakota Amicus

Br., at 6; First Morrissette Decl., ¶ 9; Second Morrissette Decl., ¶ 6. Put another way,

extraction and production of oil and natural gas results in direct revenue of $4.9

billion over a two-year budget period based on the official forecast for the State’s

current two-year budget period (July 1, 2019 to June 30, 2021). First Morrissette




                                           3
       Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 8 of 17




Decl., ¶ 4. For context, the State expects to collect general fund revenues of only $3.7

billion from all other sources. Id.

      The State has insulated the general fund from fluctuations in oil and gas tax

revenue by allocating that revenue through a series of special funds dedicated to

specific purposes or programs. See North Dakota Amicus Br., at 5-6. Through these

special funds derived from oil and gas tax revenues, the State finances critical

government services, including but not limited to supporting cities and counties in

areas where oil and gas are produced, tribal governments, public schools, water

supply and flood control projects, social services programs, and county, city, township,

and airport infrastructure. Id. Moreover, a portion of the oil and gas tax revenue is

diverted back to the general fund to further support government operations and

essential programs. Id.

      Revenue from DAPL itself comprises an outsized portion of these tax proceeds.

The first thirty-two months of DAPL’s operation yielded North Dakota an estimated

$317 million in additional oil and gas gross production tax revenue. ECF No. 504-4

(“Rauschenberger Decl.”), ¶ 10. If DAPL is shut down, production would be shut in

because of the increased costs of alternative transportation methods, and this tax

revenue would vanish. Id. (explaining that oil producers deduct transportation costs

from the value of oil when determining the taxable basis for the State’s extraction

and production taxes). Indeed, the State estimates that shutting down the pipeline

would reduce North Dakota tax revenues by as much as $2 billion during a two-year




                                           4
         Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 9 of 17




budget period. First Morrissette Decl., ¶ 10. That is a 20 percent reduction of the

State’s general fund revenues.

      Losing 20 percent of the State’s general fund revenues would significantly

reduce the funding that the State allocates to cities, counties, tribal governments,

public schools, social services, and essential infrastructure. Third Morrissette Decl.,

¶ 7. As this Court has acknowledged, “[l]osing jobs and revenue, particularly in a

highly uncertain economic environment, is no small burden” and that burden

resulting from a shutdown will be “immediate.” ECF No. 546, at 17. These harms

would be particularly acute in the current economic environment where state

unemployment insurance claims during the eight-month period of mid-March

through mid-November were nearly 96,000, nearly a ten-fold increase over the most

recent annual period of 2018 and 2019. Third Morrissette Decl., ¶ 8. The pandemic

has already produced revenue shortfalls. Id. North Dakota witnessed a $133 million

year-over-year tax revenue shortfall from February to May 2020. Second Morrissette

Decl., ¶ 7. And in August 2020, the State allocated $116.54 million in oil and gas tax

revenues, a 44% shortfall against the $207.85 million projected allocation. Third

Morrissette Decl., ¶ 5; see N.D. Legislative Council, Oil & Gas Tax Revenues Monthly

Update          (Oct.        2020),           https://www.legis.nd.gov/files/fiscal/2019-

21/docs/21_9005_15000.pdf. This included only $13 million allocated to the Three

Affiliated Tribes, a 42% shortfall against the $22 million forecasted. Id.

      Shutting down DAPL would magnify these economic harms, adding greater

revenue losses and further straining the State’s ability to cover its financial




                                          5
       Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 10 of 17




obligations. Third Morrissette Decl., ¶¶ 7, 8. These obligations, which must be paid

from the general fund, include critical government services benefitting all state

residents such as healthcare, law enforcement, road construction and maintenance,

and parks and recreation. Id.; see also North Dakota Reply Amicus Br., at 7; Second

Morrissette Decl., ¶ 10. Any reduction in these essential services threatens the

health, safety, and public welfare of North Dakota’s citizens. Id. For example,

approximately 80% of the general fund budget is spent on K-12 education, higher

education, and health and human services.          N.D. Office of Mgmt. & Budget,

Legislative Appropriations 2019-2021 Biennium, 2 (2019), https://www.nd.gov/omb/

sites/omb/files/documents/agency/financial/state-budgets/docs/budget/

appropbook2019-21.pdf. This includes $1.46 billion for 2019-2021 to the Department

of Human Services, whose services help maintain quality of life for the most

vulnerable North Dakotans. Id. It also includes $36.4 million to the Department of

Health, which oversees medical emergency preparedness and regulates food, lodging,

and healthcare facilities. Id. at 70. Without DAPL, these essential services and

others will see heavy funding shortfalls on top of those already experienced as a result

of the pandemic. Third Morrissette Decl., ¶ 7. Indeed, expenditures on critical

services and public-health have sharply increased, North Dakota Reply Amicus Br.,

at 6, right at the time that revenue from the State’s largest industry sector has fallen

precipitously.

      The Corps also recently acknowledged that an EIS will take more than 13

months and that it has not settled on a revised timeline. ECF No. 570, ¶ 4. Thus,




                                           6
      Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 11 of 17




shutting down DAPL all but guarantees that North Dakota citizens will endure

severe, immediate harm for an extended period of time if DAPL is shutdown during

remand.

      B.     Innocent Third Parties Will Suffer Immediate And Severe Harms.

      Separate from tax-revenue shortfalls, shutting down DAPL would further

inflict unrecoverable losses on a crucial industry for North Dakota that would radiate

outward to third parties who were uninvolved in the decision to build and operate

DAPL. Ex. B, Third Declaration of Lynn Helms, (“Third Helms Decl.”), ¶ 8.

      First, as North Dakota has previously explained, if DAPL is shut down, a

number of oil and gas operators in North Dakota will likely reduce their planned

drilling activities in North Dakota. Id.; First Helms Decl., ¶¶ 11-12; North Dakota

Amicus Br., at 9. Ten of the top twenty operators in North Dakota have significant

positions and activity in other locations that are closer to markets and have more

stable pipeline capacity. First Helms Decl., ¶ 12. Those ten operators currently

operate 14 drilling rigs that generate approximately 2,100 full time jobs. Id. In 2017

when DAPL started up, the operators increased North Dakota drilling activity 20%.

Id. Shutting down DAPL is expected to result in loss of at least four to five drilling

rigs and the associated loss of 600-750 full time jobs. Id. In addition, loss of those




                                          7
       Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 12 of 17




drilling rigs will result in seven to nine fewer new wells drilled per month and the

associated loss of 11-14 new full-time jobs per drill per month. Id.2

      Second, it is unlikely that a significant portion of DAPL’s flows could be

diverted to rail due to insufficient rail capacity and low oil prices resulting from the

COVID-19 pandemic. Third Helms Decl., ¶ 8; First Helms Decl., ¶ 14. But even if

production representing more than half of DAPL’s capacity could be diverted to rail

or other modes of transportation, oil production in North Dakota would still decrease,

and thousands of jobs would be lost. First Helms Decl., ¶ 14. For example, assuming

arguendo that 300,000 barrels per day of DAPL’s daily flows could be diverted to rail

transport, shutting down DAPL would result in the shut in of an estimated 270,000

barrels or 5,600 active oil and gas wells. Id. This would mean temporary loss of

around 8,950 full time jobs and permanent loss of 4,475 to 7,175 full time jobs. Id.

      Furthermore, rail was estimated to carry around 300,000 barrels of oil per day

from North Dakota to coastal markets, during the middle of 2020. First Helms Decl.,

¶ 10. In 2014, railroads could transport a maximum of about 800,000 barrels per day.

Id. Based on historical data it could take two years to divert 500,000 to 600,000

barrels of DAPL’s daily flows to rail transport, resulting initially in the shut-in of an

estimated 8,700 active oil and gas wells decreasing over time to a final loss of 70,000

barrels per day and an estimated 1,450 oil wells shut in. Id. Each of those wells



2The job loss estimates discussed herein were derived from a study done by the North
Dakota Department of Mineral Resources in conjunction with North Dakota State
University Department of Agribusiness and Applied Economics, and the Vision West
project. First Helms Decl., ¶ 13. This study looked at the average number of jobs per
drilling rig and producing well in North Dakota. Id.


                                           8
       Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 13 of 17




represents 1.6 full time jobs. Id. In addition, the estimated cost to return each well

to production is $25,000 to $50,000 and can be as much as $400,000 in some

circumstances. Id. Returning wells to production also requires three to six months

planning and scheduling, and history shows that 50-80% of the wells that are shut

down are permanently abandoned. Id.

      In addition to shutting in production and causing extensive job losses, a

significant number of additional rail tank cars would be needed if DAPL shipments

are shifted over to rail. ECF No. 504-3 (“Kringstad Decl.”), ¶ 8. Putting aside

whether enough rail tank cars exist, the majority of rail-car leases are long-term,

typically five to seven years. See e.g. ECF No. 542-2 (“Second Rennicke Decl.”), ¶ 14.

A shutdown would therefore force market participants to upend transport modes that

have taken years to establish. Further, the increased use of rail cars could mean

increased rail traffic as well as traffic congestion and potential delays. See e.g. ECF

Nos. 512-2 (“First Rennicke Decl.”), ¶¶ 86-94; 514 (“States Amicus Br.”), at 15-17;

520-1 (“First Aubele Decl.”) ¶ 30.

      Third, lower oil production from the shut-in of wells in North Dakota would

have an immediate negative financial and operational impact on third party oil

gathering companies and local natural gas gathering, processing, and transmission

providers. Kringstad Decl. ¶ 9. Natural gas from the Bakken formation cannot be

produced independently if oil transportation options are constrained. Id. Attracting

the necessary infrastructure investments to expand natural gas capture in North

Dakota would become increasingly difficult if third party providers had additional




                                          9
       Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 14 of 17




uncertainty surrounding the ability of a producer to keep wells operating in the event

of DAPL being required to cease operations. Id.

      While the potential impacts of the COVID-19 pandemic are impossible to

quantify with precision due to fluctuations in oil prices, employment numbers, and

capital investment plans, it is certain that a Court ordered shutdown of DAPL would

greatly increase destabilization now and cause even more destabilization as the oil

and gas markets continue to recover, which is consistent with the State’s earlier

projections. See First Helms Decl., ¶ 15; Second Helms Decl., ¶ 4. On November 17,

2020, the North Dakota Department of Mineral Resources reported that at least

1,165,371 bpd were produced in North Dakota in August 2020 and 1,221,667 bpd in

September 2020, figures that are nearly 300,000 bpd higher than Dr. Fagan’s

forecasts.   Third Helms Decl., ¶ 7.

      Shutting down DAPL, therefore, would harm North Dakota residents and

companies who relied on their reasonable belief that DAPL was permitted lawfully.

North Dakota residents, whose well-being depends on essential services and a

healthy State budget, did not assume any economic risk. Nor did the thousands who

would be forced into unemployment. Nor did the oil industry, which followed the

dictates of the market in making use of the most efficient and safest mode of

transporting oil from the Bakken region. The same is true for other industries,

including third-party oil and natural gas gatherers, processers, transmission

providers, vendors, and the many supporting local industries such as restaurants and

hotels. Nor did other industries such as farming assume the risk of serious disruption




                                         10
       Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 15 of 17




from rail congestion if DAPL were shut down. See North Dakota Amicus Br., at 11-

12; Amy R. Sisk, Fed. judge orders Dakota Access Pipeline shut down, Bismarck

Tribune (July 6, 2020), bismarcktribune.com/bakken/federal-judge-orders-dakota-

access-pipeline-shut-down/article_2cc387a3-f003-5557-b356-4063123a62ad.html.

Shutting down DAPL would seriously disrupt the lives of hundreds of thousands for

whom Plaintiffs’ assumption-of-risk argument is inapplicable.

II.   These Definite Harms Far Outweigh Any Speculative Harm To Plaintiffs.

      Plaintiffs carry the burden of establishing that irreparable injury is “probable”

absent injunctive relief. Henke v. Dep’t of the Interior, 842 F. Supp. 2d 54, 59 (D.D.C.

2012). But, like the Corps, North Dakota has concluded that DAPL is extremely

unlikely to harm Plaintiffs. Before the North Dakota Public Service Commission (an

expert agency) granted its permit to Dakota Access, it determined that DAPL would

“produce minimal adverse effects on the environment and upon the welfare of the

citizens of North Dakota.” Findings of Fact, Conclusions of Law and Order, Dakota

Access, LLC, Dakota Access Pipeline Project, Siting Application, No. PU-14-842, at

10 (N.D. Pub. Serv. Comm’n Jan. 20, 2016) (“Public Service Commission Findings”).

      North Dakota takes seriously the safety and environmental rights of all its

residents. It also fully recognizes the importance of the Missouri River and Lake

Oahe to the Tribes. Those same resources are enjoyed by the State’s other residents

too. Indeed, the “Missouri River is the state’s most valuable and readily available

water source, and it is needed for a broad spectrum of beneficial uses, such as

irrigation, drinking water supplies, and industry.” See N.D. Water Comm’n & State




                                          11
         Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 16 of 17




Eng’r,       Missouri     River      Basin      and       James       River      Basin,

www.swc.nd.gov/basins/missouri_river/missouri_river.html (last visited Nov. 19,

2020). North Dakota has spent decades working diligently to protect and develop its

interests in the Missouri River, and the State seeks to use it for the beneficial use of

all its citizens. See id. Due in part to this longstanding commitment, the Missouri

River has the best water quality of any river in the State. N.D. State Water Comm’n,

A Reference Guide to N.D. Waters, at 17 (2014); N.D. State Water Comm’n, Today’s

Missouri River: A N.D. Perspective, at 8 (2011). As it has for decades, North Dakota

remains committed at all levels of government to protecting this vital natural

resource.3

         Against this backdrop, the Public Service Commission carefully reviewed

DAPL’s design, construction, and operational plans and determined that the pipeline

“is compatible with the environmental preservation and the efficient use of resources”

and “will minimize adverse human and environmental impact.”             Public Service

Commission Findings, at 10. An applicant for a permit to construct a pipeline in

North Dakota must prove all of these elements to the Commission in order to proceed,

and Dakota Access did so. Moreover, the Public Service Commission re-reviewed

DAPL’s safety as part of an amendment to DAPL’s permits, and after what one

Commissioner called “one of the most extensive public hearings in Commission

history” the Commission again concluded that the pipeline is safe. See News Release,



3In addition to harms from a spill, Plaintiffs discuss (at 16) historical wrongs the
United States has committed against them. But DAPL is not the source of those
wrongs, nor would an injunction remedy them.


                                          12
      Case 1:16-cv-01534-JEB Document 572 Filed 11/20/20 Page 17 of 17




PSC Approves Permit for Dakota Access Pipeline Pump Station in Emmons Cty.,

N.D. Pub. Serv. Comm’n (Feb. 19, 2020), www.psc.nd.gov/public/newsroom/2020/2-

19-20Approval-DAPL-Emmons-County-Pump-Station.pdf. During that process, the

Commission “fully vetted” all the evidence that Plaintiffs and amici have filed in

North Dakota proceedings related to safety of the pipeline. Id.

      Because the State is satisfied DAPL poses no risk to Lake Oahe, and because

a shutdown would cause a multitude of certain, immediate, severe, and irreparable

harms to North Dakota, its residents, and others, the Court should not enjoin DAPL’s

operation.

                                  CONCLUSION

      For the reasons stated, the Court should deny Plaintiffs’ motion.

      Dated this 20th day of November, 2020.

                                       Respectfully Submitted,
                                       Wayne Stenehjem
                                       Attorney General of North Dakota

                                       /s/ Matthew A. Sagsveen
                                       Matthew A. Sagsveen
                                       Solicitor General
                                       State Bar ID No. 05613
                                       OFFICE OF THE ATTORNEY GENERAL
                                       500 North 9th Street
                                       Bismarck, ND 58501-4509
                                       Telephone (701) 328-3640
                                       Facsimile (701) 328-4300
                                       Email: masagsve@nd.gov

                                       Counsel for the State of North Dakota




                                         13
Case 1:16-cv-01534-JEB Document 572-1 Filed 11/20/20 Page 1 of 5




                                                                   A
Case 1:16-cv-01534-JEB Document 572-1 Filed 11/20/20 Page 2 of 5




                                 2
Case 1:16-cv-01534-JEB Document 572-1 Filed 11/20/20 Page 3 of 5




                                 3
Case 1:16-cv-01534-JEB Document 572-1 Filed 11/20/20 Page 4 of 5




                                4
Case 1:16-cv-01534-JEB Document 572-1 Filed 11/20/20 Page 5 of 5




                                5
Case 1:16-cv-01534-JEB Document 572-2 Filed 11/20/20 Page 1 of 6




                                                                   B
Case 1:16-cv-01534-JEB Document 572-2 Filed 11/20/20 Page 2 of 6
Case 1:16-cv-01534-JEB Document 572-2 Filed 11/20/20 Page 3 of 6
Case 1:16-cv-01534-JEB Document 572-2 Filed 11/20/20 Page 4 of 6
Case 1:16-cv-01534-JEB Document 572-2 Filed 11/20/20 Page 5 of 6
Case 1:16-cv-01534-JEB Document 572-2 Filed 11/20/20 Page 6 of 6
